Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 1 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 2 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 3 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 4 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 5 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 6 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 7 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 8 of 9
Case 19-01866 Doc 29-2 Filed 04/18/19 Entered 04/18/19 15:36:37   Desc
          Statement Accompanying Relief From Stay Page 9 of 9
